REPUBLIQUE CENTRAFRICAINE

Convention provisoire
d’aménagement-exploitation

Entre

Le Ministère des Eaux, Forêts, Chasses et Pêches; ci-après désigné « Le concédant »,

La Société de Transformation de Bois en Centrafrique (STBC), ayant son Siège Social à
Bangui, ci-après désignée «le concessionnaire,

l'est convenu ce qui suit : ‘ Are
Article 1 : Objet général de la Convention

Le programme « d’Aménagement-Exploitation », objet de la présente convention provisoire,
consiste en la préparation d’un Plan d'Aménagement (PA) du Permis d'Exploitation et
d'Aménagement (PEA) n°189 d’une superficie totale de 211.155 ha aättribué au
concessionnaire. Ce permis se situe dans la préfecture de la Sangha Mbaéré et principalement
dans les secteurs forestiers de Nola et Bilolo.

. , :
La présente convention fixe les tâches respectives du concédant et du concessionnaire devant
aboutir à la réalisation du programme décrit ci-dessus.

Article 2 : Législation applicable

La présente convention est'régie d’une part, par les Accords Internationaux, y compris
‘Accord de Partenariat Volontaire APV-FLEGT entre la RCA et l’Union européenne et
d'autre part, par les lois de la République Centrafricaine et notamment les Codes : Forestier,
de l'Environnement et de la Faune, ainsi que le Cahier des Charges concernant le PEA 189.
Elle annule toute demande de mise en valeur pour la période couverte en tout ou en partie par
a présente convention.

Article 3 : Zone d’intervention du programme

La zone d’intervention du programme correspond au PEA n°189 attribué au concessionnaire
par Décret n° 14,112 du 19 avril 2014 où figure la description (Article 2 du Décret). *

Les coordonnées dudit PEA sont comprises entre 2°40° et 3°30° de Latitude Nord et 15°40° et
6°15° de Longitude Est. LL

s

La situation administrative et géographique actuelle du permis figure dans la copre dx de
en Annexe |.

Pendant la phase de la convention provisoire d’aménagement-exploitation, l’exploëtstsos se
fera sur le 1/8 de la superficie utile totale du PEA.

Article 4 : Durée de la convention provisoire

La présente convention, couvre la période nécessaire à la réalisation de l’inventaire général
d'aménagement et à la préparation d’üne proposition de plan d'aménagement du PEA n°189
et de son agrément.

Cette période est fixée à trois (3) ans. Elle pourra éventuellement être prorogée d'une année si
les deux parties en expriment la nécessité.

La présente convention prendra fin dès la signature d’une convention: définitive
d’aménagement-exploitation, après agrément du plan d'aménagement.

Article 5 : Répartition des tâches
5.1. Rôle du concédant

Le concédant, äu travers des. Aires Protégées de Dzanga-Sangha (APDS), l’Agence de
Gestion Durable des Ressourçes Forestières (AGDRF) sera plus spécialement chargé de :
: ue
- former l’aménagiste responsable’ des activités d'aménagement au sein de la société sur
les logiciels de base utilisés par l'AGDRF ;

- mettre en place un dispositif de pré-inventaire, en contrôler la réalisation, traiter les
données, déterminer un taux maximum de sondage d’inventaire en dessous duquel on
ne peut descendre, concevoir le plan de sondage final de l’inventaire d'aménagement ;

- assurer le traitement des données de l’inventaire d’aménagement réalisé sur le terrain
par le concessionnaire, et analyser les résultats tant sur le plan quantitatif que
qualitatif ;

-_ préparer, en étroite collaboration avec le concessionnaire, des scénarii d'aménagement
pour le PEA. n° 189 devant permettre l’approvisionnement à long terme de l’industrie
de transformation dans le cadre du renouvellement de la ressource et de la
conservation de l'écosystème: forestier naturel d’une part, du projet d’entreprise
précisé par le concessionnaire d’autre part ;

- sur la base des scénarii proposés, une réunion de démarrage des négociations entre le
concessionnaire et le Ministère chargé des forêts sera organisée avec l’avis technique
de l’'AGDRF et les APDS. Le choix du scénario définitif issu de ces négociations
devra intervenir dans un délai de trois mois à compter de la date de cette réunion et
sera notifié à l'AGDRF, les APDS et au concessionnaire par le Ministère en charge
des forêts;

- rédiger le plan d’aménagement toujours en étroite collaboration avec le
concessionnaire et les autres parties prenantes; ÿ

réaliser auprès du concessionnaire les actions de formation préalables portant sur les
travaux d'inventaire d'aménagement ;

effectuer un suivi-contrôle des travaux d'inventaire d'aménagement réalisés par le
concessionnaire selon des modalités décrites dans les normes nationales d'inventaire
d'aménagement et le cahier des charges spécifique au PEA ;

effectuer un contrôle dans-le cadre de la mise en œuvre de l'APV-FLEGT, par photo
satellite du respect des limites de Passiette de coupe provisoire et assurer un contrôle
physique des chantiers forestiers;

-_ promouvoir l'organisation des. réunions de concertation périodiques entre les
structures suivantes : DGEFCP, AGDRF, APDS, STBC et les autres partenaires
impliqués.

5.2. Rôle du concessionnaire
Le concessionnaire sera plus spécialement chargé de :

._ réaliser les études biologiques, techniques et socio-économiques de base préalables à
l'aménagement du permis ainsi que le diagnostic des pratiques forestières et industrielles
existantes du concessionnaire ;

__ réalisèr l'inventaire d’aménagement sur la superficie de l’assiette de coupe provisoire,
conformément aux.normes-nationales d’inventaire. A ce titre, il disposera des moyens
humains et matériels néçessaires, pour un bon déroulement des travaux. L’inventaire
prévoit de mobiliser aù moins 2' équipes de comptage et de layonnage de 15 personnes
chacune pendant 36 mois. Une personne de la société sera spécifiquement affectée à la
supervision des équipes d'inventaire comme chef d'équipe. Ces équipes seront placées
sous la supervision directe de cette personne qui constitue le point de contact avec les
APDS et l'AGDRF pour toutes les questions de logistique et d’organisation de

’inventaire ;

- réaliser la cartographie forestière du permis à partir de travaux d'interprétation d’images

satellites et/ou de photo-aériennes afin d’identifier les différents types de peuplements,

d’en définir étendue, non seulement pour l'estimation de la ressource mais aussi pour
eur valorisation ultérieure ; |

= fournir les moyens de déplacement des équipes d'inventaire et veiller à ce que ces moyens
soient bien disponibles selon le calendrier de travail préalablement établi avec l'ingénieur
orestier aménagiste de l'AGDRF. Enfin, tous les équipements techniques d’inventaire y
compris les produits pharmaceutiques de première nécessité seront correctement acquis et
mis à la disposition des équipes d’inventaire sur toute la durée des travaux de terrain. La
iste du matériel est présentée en Annexe 2 ;

faciliter l’accès aux zones difficiles par l’ouverture de pistes si cela s’avère indispensable ;

__ démarrer l'inventaire d'aménagement dans les six premiers mois de Ja présente
convention dont la phase initiale: est d’assurer la formation du personnel de collecte de

À |
données. Cette formation se poursuivra durant toute la période de récolte de données
estimée à 36 mois ; .

__ terminer les travaux d'inventaire d'aménagement sur je terrain au plus tard trois (3) ans

après la date de démarrage de l'inventaire d'aménagement (estimée au plus tôt octobre
2017); <

- mettre à la disposition de l'AGDRF, sur son site industriel un logement pour son
personnel chargé des opérations de suivi-contrôle de l'inventaire d'aménagement qui
travaillera en étroite collaboration avec les APDS. Pour ces opérations, il est prévu
d’affecter 3 personnes (un contremaître et deux prospecteurs) accompagnées de leur
famille sur toute la durée de l'inventaire fixée à 36 mois environ. Le déplacement sur le

terrain de ces personnes chargées du suivi-contrôle reste à la charge du concessionnaire ;

-_ affecter à l'AGDRE, toüjours sur son site industriel, une case de passage pour les
ingénieurs de l’AGDRF chargés de l'encadrement des opérations de terrain qui
travailleront en étroite collaboration avec les APDS. La case de passage devra permettre
l'hébergement d'au moins deux personnes ;

- mettre à la disposition du Secrétariat Technique Permanent (STP) de PAccord de
Partenariat Volontaire (APV) / FLEGT tous les documents liés à la légalité de l’entreprise
conformément à l'annexe II de l'accord.

__ réaliser sur les zones ouvertes à l’exploitation durant la durée de la présente convention,
un inventaire d'exploitation et en communiquer périodiquement au concédant les
résultats ;

- communiquer au concédant toutes les données relatives à l’exploitation effectuée au cours
dé la présente convention de façon à intégrer ces données dans le plan d'aménagement ;

= assurer une bonne collaboration avec les APDS afin de pérenniser les activités
d'exploitation forestière en liaison avec la conservation des ressources de la biodiversité.

Article 6 : Obligations du concédant

Lors de l'approbation du plan d'aménagement par le Ministre en charge des forêts, qui
interviendra avant la date d'expiration de la présente convention, et au plus tard trois mois
après le dépôt du plan d'aménagement, le concédant s'engage à signer la convention
définitive d’aménagement-exploitation avec le concessionnaire et à apporter au cahier des
charges initial du PEA les modifications rendues nécessaires dans la limite des lois et
règlementations en vigueur.

+

Article 7 : Obligations du concessionnaire concernant l'aménagement
D'une façon générale, le concessionnaire s'engage à faciliter l'accès au PEA n°189 à

l'administration forestière, l'AGDRF et les APDS, et à coopérer dans 1 réalisation de
l'ensemble des études préalables à l'aménagement du permis. «

4,

1. Logistique

Sur le plan de la logistique, il fournira les moyens de déplacement des équipes d'inventaire et
veillera à ce que ces moyens soient bien disponibles selon le calendrier de travail
préalablement établi conjointement avec l'AGDRF et les APDS :

- tous les équipements techniques d'inventaires (voir Annexe 2), et la pharmacie de
première urgence seront acquis et mis à la disposition de ses équipes.
L'approvisionnement en eau de l’ensemble des équipes de terrain (société, AGDRF et
APDS) sera garanti là où c'est nécessaire ;

- l'accès aux zones difficiles sera facilité par l'ouverture de pistes utilisables par un
véhicule 4x4 ;

- le déplacement sur le terrain du personnel de l’AGDRF mandaté pour Le suivi-contrôle
de qualité, soit un chef d'équipe et deux prospecteurs, sera assuré selon des modalités
établies au préalable entre l'AGDRF et le concessionnaire ;

- le logement, dans des conditions décentes, sur le site industriel de la concession, des
ingénieurs de l’AGDRF chargés de l’encadrement des opérations sera assuré selon des
modalités et un calendrier à établir par consensus.

2. Fiches d'inventaire

Le concessionnaire fournira, en particulier l’ensemble dès fiches de terrain de l'inventaire
d'aménagement, au fur et à mesure de sa réalisation et selon une périodicité à déterminer avec
le concédant, à l’administration forestière au travers de l'AGDREF qui pourra vérifier à tout
moment sa validité ;

3. Cellule d'aménagement

Le concessionnaire créera au sein de l’entreprise une cellule d'aménagement au plus tard trois
(3) mois à compter de la date de signature de la présente convention provisoire conformément
à l’article 3 du Décret d’attribution du PEA. Le concessionnaire recrutera un aménagiste qui
coordonnera les activités de cette cellule et qui travaillera directement avec le chef d'équipe
des inventaires. Cette cellule sera dotée d’un équipement informatique de base pour les
travaux de bureautique, de gestion et traitement des données, et de cartographie. Une liste de
cet équipement sera communiquée au concessionnaire par l'AGDRF au cours de la première
année, La cellule servira de bureau de liaison pour les ingénieurs de l'AGDRF. L'aménagiste de
la société veillera dès le départ des travaux au suivi et au respect du calendrier prévisionnel
élaboré par l‘AGDRF;

Considérant l'importance de la population riveraine sur le PEA, le concessionnaire devra
engager un gestionnaire des affaires sociales (spécialiste en animation rurale) dont le rôle
sera de sensibiliser la population, de participer au diagnostic socio-économique de la zone et
de soumettre tous contentieux enregistrés au CRE/APDS (Comité de Réflexion et d’Echange

des Aires Protégées de Dzanga-Sangha) mis en place par Décision :
N°044/MEFCP/DIRCAB/DAPDS/2012 du 12 décembre 2012. $

j

4, Assiette de Coupe Provisoire

La surface totale potentiellement mise en exploitation par le concessionnaire pendant les trois
années ne devra pas dépasser un huitième de la surface utile du PEA.

La surface utile du PEA 189 utilisée pour le calcul de l’Assiette de Coupe Provisoire est celle
déterminée après pré-stratification, d’après l'interprétation des images satellites. La valeur est
ainsi, plus précise que celle donnée dans le Décret d’attribution. La superficie utile ainsi
calculée est de 192.033 ha.

Ainsi, l'assiette de coupe provisoire pour les trois années est de 24 004 ha positionnée sur la
carte reprise en Annexe 3.

La surface totale mise en exploitation par le concessionnaire durant les trois (3) ans ne doit
pas dépasser ces 24.004 ha.

Les résultats des inventaires d’exploitation réalisés dans les assiettes de coupe ouvertes à
l'exploitation ainsi que toutes données relatives à l'exploitation sur ces Zones seront
communiqués à l'AGDRF de façon à les intégrer dans le plan d’aménagement, et cela sur les
trois (3) années de la convention provisoire .

5. Plan d'investissement industriel

Le concessionnaire s'engage à fournir au concédant son plan de développement industriel
après le traitement des données d'inventaire, à court et à long terme afin de permettre une
programmation des activités. Toutefois, s'il s'avère que le concessionnaire possède déjà une
ou plusieurs unités de transformation capables de transformer 70 % de l'ensemble de sa
production grumes (normes légales)

6. Formation des équipes et suivi de l’inventaire

Le concessionnaire s’engage à ne pas modifier la composition des équipes formées affectées à
’inventaire d'aménagement sans l'approbation de l’'AGDRF, durant toute la période de la
convention provisoire et à ne les affecter qu’à cette tâche de façon à garantir la qualité de
’inventaire et à ne pas en retarder son avancement.

7. Prise en charge des travaux d'aménagement

Le conseissionnaire s’engage à prendre en charge les coûts des activités suivantes : processus
d'élaboration du plan d'aménagement (inventaires, études socio économique, atelier de
restitution des résultats d’études socio économique et du plan d'aménagement, avenant au
plan d'aménagement et révision du plan d'aménagement).

at

Article 8 : Cahier des charges pour l'exploitation

1. Conditions de mise en exploitation

La mise en exploitation du permis” ést conditionnée par l'obtention d’une autorisation
d’ouverture de chantier délivrée par la Direction Générale des Forêts.

2. Normes d'exploitation

L'exploitation du PEA 189, se fera conformément aux obligations contractuelles contenues
tout d’abord dans la convention provisoire d'exploitation - aménagement et ensüite au plan
d'aménagement agréé par le Ministère en charge des forêts.

3. Diversification de la production

La STBC est tenue de diversifier, en plus des essences principales, sa production en exploitant
également les essences secondaires qu’elle juge facilement commercialisables et figurant dans

ww a liste du tableau n°1 ci-dessous.

4. Diamètre minimum d’exploitationipar.essence

Dans l’attente de la mise en application du plan d'aménagement agréé par le Ministère en
charge des forêts, il est formellement interdit d’abattre des arbres de diamètres inférieurs à
ceux fixés par le tableau n°1 ci-après. Ces diamètres s’entendent mesurés à 1,30 m au-dessus
du sol ou au-dessus des contreforts pour les essences qui en comportent.

Les arbres ne faisant pas partie de la liste établie dans le tableau ci-dessous peuvent faire
’objet d’une exploitation à des fins commerciales uniquement après accord exceptionnel du
service forestier, sanctionné par la normalisation de l’identification desdits arbres (noms
scientifique et commercial, Diamètre d’exploitabilité etc.) par voie d’arrêté du Ministre en
charge des forêts.

Tableau n°1 : Liste des essences proposées et leurs Diamètres Minimum d’Exploitabilité
’ (DME)
+ N° | NOMS SCIENTIFIQUES ! -NOM COMMERCIAL DME
“ 1 | Gosswelerodendron balsamiferum | Tola 90
2 | Gilbertodendron deweevrei Limbali 90
3 | Albizia ferruginea latandja 90
4 | Afrelia sp Doussié 80
5 | Autranella Congolensis Mukulungu 80
6 | Baillonella sp Moabi 80.
7_| Entandrophragma sp Sipo, Sapelli, Kosipo, 80
8 | Entandrophragma Tiama 80
9 | Erythrophloeum ivorens Tali 80
10 | Khaya sp ’ ! Acajou 80
11 | Lovoa trichiloïdes Dibetou 80
12 | Oxystigma oxyphyllum Tchitola 80
13 | Pericopsis elata Assamela 80
14_| Piptadeniastrum africanum Dabema 80
15 | Pycnanthus angolensis : Fr -Homba 80

W
w

ee

NOMS SCIENTIFIQUES

NOM COMMERCIAL

Mitragyna stipulosa

Abura

Milicia excelsa

Iroko

Guarea cedrata

Bossé claire

Guarea thompsonii

Bossé foncé

Lophira alata

Azobé

Antiaris africana

:Ako

Canarium scweinfurthii

Aeilé

| Eribroma oblongum

Eyong

Gambeya sp

Longhi

Aningeria sp

Aniégré

Nesogordonia sp

Kotibé

Swartzia fistuloides

Pao-rosa

Milletia laurentii

Wengé

Triplochiton sclerozylon

Ayous

Guibourtia demeusei

Bubinga

| Mammea africana

Oboto

2 | Nauclea diderrichii

Bilinga

Pterocapus sp

Padouk

Terminalia.superba

Limba-fraké .

Desbordesia sp

Alep

Fagara sp

‘Olon

Mitragyna ciliata

Bahia

Morus mésozygia

Difou

Staudia stipitata

Niové

Diospyros sp

Ebène

Mansonia altissima

Bété

A compter de la date de signature de la convention définitive par les deux parties, seuls les
Diamètres Minima d’ Aménagement (DMA) fixés par le plan d'aménagement seront
exécutoires

5. Abattages spécifiques

La société pourra faire abattrè sans limitation de diamètre ou d’essence, les arbres se trouvant
sur le passage d’une voie de vidange ou d’une route.

Les arbres ne figurant pas sur la liste précédente pourront également être abattus en tous lieux
du permis s’ils sont nécessaires à la construction des ponts et au besoin des campements.

Si au cours de l’abattage, un arbre reste accroché à un autre appartenant à une essence dont
l'abattage est interdit, ou de dimension non exploitable, il sera procédé à la coupe de l’arbre
constituant l'obstacle. Ledit arbre sera évacué sur autorisation expresse du responsable
forestier local. Dans tous les cas, ces abattages sont admis sous réserve d’en porter mention au
carnet de chantier

Une attention particulière devra être portée dans le cas des peuplements purs ou gemi purs
d’espèces telles que l’Ayous ou le Limbali. Ÿ
6. Marquage de l’arbre abattu

Tous les arbres abattus seront marqués et façonnés en billes de diverses dimensions à
l'exception des arbres comportant les défauts cités ci-dessous, qui seront tronçannées et
enregistrées sur Le carnet de chantier prévu à l’article 8.7 du présent document.

Tout arbre abattu sera marqué à même le bois sur la souche et sur les billes, de l'empreinte du
marteau forestier numéroteur pour permette le contrôle par l’administration forestière ou
PAGDRF. 1.

un.

° Sur la souche :
o La marque de la STBC.
o Le numéro d’identification de l’arbre et celui de la parcelle,
+ Sur les billes, aux extrémités de chaque bille utile, après purge, les chutes étant
exclues :
o la marque de la STBC; <
© le numéro d'identification de l’arbre et celui de la parcelle de prélèvement ;
à la peinture précédant le numéro d’identification de l’arbre avec, s’il y a
lieu, mention de la lettre précisant la position de la bille dans le fût.

Les billes issues d’un même fût désignées par des lettres majuscules dans l’ordre de l’alphabet

français À désignera la bille de base, « B » la bille immédiatement supérieure « C » celle qui
suit, etc.

Toutes les billes marchandes: seront évacuées des lieux de coupe, vers un parc à bois ou tout
au moins débardées et entreposées en un lieu de chantier, en bordure d’une voie d’évacuation,
à l’exclusion des routes nationales.

7. Tenue du carnet de chantier

La STBC devra tenir, pour chacun des chantiers de prélèvement, un carnet de chantier. Le
carnet sera rempli au fur et à mesure des abattages. Les arbres prévus au point 3, au cas où ils
seraient commercialisés, seront marqués. Ÿ seront inscrits : la date de l’abattage, le numéro
d'identification de l’arbre, l’espèce, le diamètre de référence à 1,30 m ou au-dessus des
contreforts, la longueur du fût, les diamètres aux découpes supérieures, le volume du fût, puis
e nombre, la lettre (A, B, C...), les dimensions (longueurs, diamètres aux deux bouts) et le
volume de chaque bille.

Les feuillets du carnet de chantier seront remplis de façon très lisible et simultanément à
’aide de papier carbone -au crayon à bille. Les discontinuités, ratures et surcharges sur
chacune des pages ne seront pas admisès.

Les feuilles n°2 et n°3 du carnet de chantier seront envoyés à la Direction des Exploitations et
ndustries forestières et/ou à l’Inspection Forestière de la Sangha Mbaéré au plus tard trois (3)
jours après la dernière inscription.

Ce document servira aux fins de statistiques mensuelles et de contrôle. Le carnet-de chantier
contenant le feuillet n°1 ne doit quitter le chantier sous aucun prétexte. Il sera à la disposition
permanente pour consultation de la part des responsables techniques du plan d'aménagement
et des missions de contrôle des chantiers forestiers.

Il sera présenté à toute réquisition des agents forestiers, qui y apposeront leur visa en toutes
lettres, immédiatement après la dernière inscription. Le carnet de chantier sera vérifié et visé
après chaque contrôle par le service forestier.

Au carnet de chantier seront annexés : une copie du décret d’attribution du PEA et à défaut de
la convention définitive d’aménagement exploitation, la convention provisoire
d'aménagement-exploitation. : . :

=

Avant tout usage du carnet de chantier, l’Inspection Préfectorale des Eaux et Forêts de la
Sangha Mbaéré le vérifie et paraphe de la première à la dernière feuille.

Pendant toute sa période d'activité, la société est tenue de conserver en archives les carnets de
chantier. | mn

8. Les routes forestières

Les routes et pistes permanentes ouvertes par la société en vue de l'évacuation de ses produits
seront identifiées et répertoriées par le Ministère en charge des Transports et celui des
Travaux Publics. k É

Des panneaux de signalisation à l’entrée et à la sortie du Permis et la réglementation générale
routière caractériseront la circulation au sein dudit Permis.

Les routes comporteront, nécessairement, des endroits aménagés pour stationnement des
grumiers.. Elles seront pourvues de panneaux de signalisation aux points présentant un réel
danger.

Le tracé des routes et pistes principales devia tenir compte des contraintes de l’Aménagement
et de l'avis des services du Ministère en charge de l’ Aménagement du territoire

9. Exécution des coupes

L'abattage, le débusquage et le débardage seront conduits de façon à entraîner le moins de
dégâts (piste de débardage large, destruction de grande surface pour récupérer une bille
mutilation des arbres d’avenir etc.) possibles aux arbres d’avenir.

La coupe devra s'effectuer aussi près du sol que possible et toujours dans les contreforts pour
es arbres présentant cette caractéristique. Elle sera obligatoirement plane. et perpendiculaire à
’axe de l’arbre.

Aucune coupe ne s'effectuera par temps pluvieux ou lorsque soufflera un vent de vitesse
élevée. ° .

Le long des routes et dès pistes, ‘én bordure de champs, rivières importantes et lieux
d'habitation ou de passage, les coupes seront réalisées sous la responsabilité de la société qui
est tenue d’assurer la sécurité des biens et des personnes.

Aucun parc à bois ne doit être installé le long des routes nationales et internatio les
empruntées par l'exploitant et à proximité du Parc National, des séries de conservation] des
zones à écologie fragile, des sites sacrés. #

Pour tout ce qui précède, l'exploitant est tenu de donner les instructions d’usage à son
ersonnel.

En cas de non-respect des dispositions, un procès-verbal relatif aux dégâts sera dressé par
Inspecteur Préfectoral des Eaux et Forêts de la localité qui rendra compte à la Direction des
Exploitations et Industries Forestières et/ou l’Administration des APDS qui rendra compte au
Cabinet du Ministre; celle-ci proposera à l'appréciation de sa hiérarchie le montant des
énalités et indemnités à recouvrer.

Par ailleurs, les arbres brisés à l’abattage seront considérés « abandonnés » et cette. mention
figurera dans la colonne «observation» du carnet de chantier (en face du numéro
’identification de l’arbre).

Si des arbres, après abattage, sont considérés inutilisables par suite de pourriture au cœur, on
portera la mention « pourri. » dans la colonne « observation » du carnet de chantier.

E
Il ne sera abandonné sur ou hors du permis aucun bois de valeur marchande. Seront réputées
abandonnées sur le permis, les billes non sorties du chantier après abattage, sauf cas de force
majeure évoqué par l’exploitant et reconnu par le service Forestier.

Seront réputées abandonnées hors du permis, les billes non vendues roulées et stockées hors
es limites du permis qui auront été sorties depuis plus de cent quatre-vingt et un (181) jours

A l'expiration de ce délai, l'exploitant se verra obligé d’opter pour un délai supplémentaire
qui sera payant jusqu’à la fin des travaux de vidange total du permis. Le taux de pénalité dans
ce cas sera de 40 % de la valeur de taxe d’abattage par mois.

10. Délai de sortie des billes

Les billes tombées accidentellement lors du transport devront être rangées immédiatement et
enlevées dans un délai maximum de soixante et un (61) jours. Dans le cas où interviendrait le
service des Travaux Publics pour cause de défaillance, les charges seront supportées par la
Société.

A l'expiration du prélèvement sur un chantier donné, un délai maximum de cent quatre-vingt
et un (181) jours sera laissé à l’exploitant pour la sortie de tous les bois abattus.

Dépassé ce délai, une demande de sursis de soixante (60) jours maximum sera ädressée au
Responsable de l’Inspection Préfectorale des Eaux et Forêts. Elle devra comporter les détails
sur les grumes qui restent à débarder et à transporter avec référence au carnet de chantier.

A l'expiration du délai de sursis, le taux de pénalité de 40 % de valeur de la taxe d’abattage
par mois supplémentaire sera appliqué.

11. Circulation des produits forestiers
iv.
Lorsque l'exploitant fera circuler des produits forestiers, il devra établir une feuille de rout
en double exemplaire mentionnant :
- le lieu de destination et les noms des destinataires ;
- l’essence et la nature des produits ; j
- la qualité (volume ou tonnage) par type de produit ; 4 l

la date d’expédition ;

s’il s’agit des grumés, le numéro de chaque grume et le numéro du PEA d'o8 somt
extraits les produits; 41."

le tonnage total transporté.

Les feuilles de route seront établies sans ratures ni surcharges, arrêtées et paraphées par
l'expéditeur, qui est dans ce cas titulaire du PEA.

Tous les documents cités ci-dessus doivent être accompagnés de Certificat (s) d'Origine (s)
pour la sortie du territoire. °

La non observation de ces dispositions entraînera des sanctions prévues parles textes en
vigueur. - ‘

12, Documents de déclaration des mouvements des bois

Conformément à l’article 190 portant Code forestier centrafricain (Loi 08.022 du 17/10/2008),
l'exploitant doit transmettre, Je 20 de chaque mois, un état récapitulatif des déclarations des
mouvements de bois du mois précéderit: Cet état comprendra le mouvement de bois du mois
considéré, qui reprendra les données du carnet de chantier relatives au volume utile avec les
noms des pays importateurs. :

Les documents devront être remplis conformément aux modèles de formulaire fournis par
l'administration.

Les documents devront être parfaitement lisibles et ne comporteront aucune rature ni
surcharge sous peine de pénalité prévue par les textes en vigueur.

13. Disposition pour retard de déclaration des mouvements des bois

Dans le cas de dépôt de déclaration des mouvements de bois dans le délai légal, une
sommation sera adressée à la STBC. Cette déclaration devra parvenir sous dix (10) jours sous
peine d’encourir une pénalité forfaitaire de 500.000 FCFA.

Si le mouvement de bois certifié exact.n’est pas fourni à l’administration dans ce délai, un
ordre de recette d’un montant égal au double du mois précédent sera établi et ultérieurement
réajusté à la réception de l’état.

Ces dispositions s'appliquent sauf en cas de force majeur constaté par le Ministère en charge
des forêts.

14. Bilan annuel

Chaque année avant fin février, larsociété présentera un dossier comprenant Je bilan
d'exploitation de l’année écoulée ainsi que le programme de l’année en cours. Le dossier
devra comporter un état chiffré des activités de la société au cours de l'exercice écoulé.

Ce dossier sera adressé au Ministre en charge des forêts et fera l’objet d’une évaluation
une commission d'experts désignée par les autorités concernées.

Er .
!)
15. Actions de protection et d'aménagement de la zone

En collaboration avec les APDS, dans le cadre de ses activités d’exploitation, STBC signalera
toute présence irrégulière (implantation de villages, plantations industrielles ou toute autre
activité anthropique) aux institutions publiques qui prendront les mesures adéquates.

16. Entretien des pistes et routes classées

L'exploitant sera tenu d’assurer une maintenance de toutes routes et pistes classées
constituant les voies d'évacuation de ses produits.

Dans la mesure du possible, Il participera à l'entretien des routes régionales et pistes rurales
situées sur ses voies d’évacuations ainsi qu’à la construction et/ou à l'entretien des ouvrages
d'art sur l’Assiette de Coupe Provisoire (ACP) et sur les voies d’accès qui relient l'ACP aux
routes nationales et régionales. : :
Les coupes devront se limiter % une distance maximale de 50 mètres des routes (Code
Régional; FAO, 2003).

Aucun parc à bois ne sera installé à moins de 100 mètres le long des routes nationales et
internationales. E* U*

17. Clauses sociales

La société s'engage à employer en priorité de la main d’œuvre Centrafricaine de préférence
locale. Il ne sera fait appel à la main d'œuvre étrangère que dans la mesure où il ne sera pas
trouvé sur place de candidats suffisamment qualifiés. :

La société devra assurer pour son personnel la formation continue et les établissements
humains, notamment les logements, les installations sanitaires et scolaires en matériaux
durables. | ‘ : F

Elle veillera en outre à favoriser les activités sportives, culturelles et communautaires de la
localité. l

Elle s'engage à recevoir età accorder des facilités à des missions de recherche dans le
domaine forestier et à des étudiants lors des voyages d’études ou pendant leurs stages
professionnels, sous réserve d’avoir identifié un intérêt pour ses activités et d’avoir donné
accord préalable.

La société dressera le bilan annuel chiffré des activités dans le domaine social.

Le concessionnaire s'engage à :

- intégrer l’ensemble de ses mesures en faveur des populations riveraines et de ses
salariés dans un plan d’ensemble et un zonage cohérent issu d’une concertation locale
dont le mécanisme sera précisé à issu du diagnostic socio-économique ;

- respecter les droits des peuples autochtones et d’autres peuples riverains du PEA (les
droits légaux et coutuiniers) ;

= entretenir les relations communautaires et respecter les droits des travailleurs ;
18. Clauses environnementales

Le concessionnaire s'engage à:

réaliser l’étude d’impact environnemental par un bureau indépendant ou un consultant
avéré et en rendre public les résultats.

rendre compte à l’adiministration forestière et des APDS, de tout acte délictueux en
matière de faune observé sur sa concession ;

fournir régulièrement à l’ Administration des APDS, tous les renseignements en leur
possession sur les activités des braconniers ;

édicter et mettre en application une réglementation interne de lutte anti braçonnage qui
prévoie notamment des sanctions disciplinaires aux éventuels contrevenants ;

ériger des barrière de contrôle dotées du personnel chargé d’inspecter tous les véhicule
sur les points stratégiques identifiés dans leur concession de concert avec le service de
conservation des APDS, .sous réserve de l'obtention des différentes autorisations
appropriées ; |

collaborer avec les autres acteurs dans le cadre de la lutte contre le braconnage ;

limiter l'accès au pérmis dans Ie respect de la législation en vigueur ;
favoriser la commercialisation de la viande d’animaux domestique et du poisson ;

apporter, en cas de besoin un appui à la promotion du petit élevage ou de la pêche
artisanale ;

interdire dans son règlement intérieur le transport d’armes de chasse, de chasseurs et
de viande de chasse à bord de ses véhicules.

19. Dispositions disciplinaires ï

Tout manquement aux termes de l’article 8 sera sanctionné par les dispositions des textes
législatifs-et règlementaires en vigueur.

L’inexécution des obligations imparties pourra donner lieu à une astreinte ou à l'exécution
d'office par l’administration sur les frais.de la société.

}

Article 9 : Fiscalité

La présente convention ne modifie en rien les obligations fiscales du concessionnaire:

Article 10 : Rupture de la convention provisoire |

Le concédant pourra annüler:la présente convention si le concessionnaire venait à manquer à
ses obligations contractuelles ou commèettait des infractions graves ou répétées aux lois et
réglementations en vigueur, notamment toutes celles concernant la législation forestière.

Le concessionnaire se réserve le droit de mettre un terme à cette convention en notifiant sa
demande au concédant trois mois à l'avance, sous réserve de l'application des dispositions
ues dans le Code Forestier.

à

Article 11 : Modification - Entrée en vigueur

La présente convention entre en vigueur immédiatement après la signature par.les deux
+ parties. Toute modification des dispositions de cette convention ultérieure à sa signature, ne se
fera qu’avec le consentement des deux parties concernées.
| | T8 GCT 24
, Fait à Bangui (en quatre exemplaires), le... 2014
+ RE

Pour le Directeur Général Fe e-Ministre des Eaux, Forêts,
de la STBC

Pièces jointes :

V Annexe 1 : Photocopie du décret d’attribution du PEA
Y Annexe 2 : Liste du matériel technique pour l'inventaire d'aménagement
Ÿ Annexe 3 : Carte de l’Assiette de Coupe Provisoire (ACP)
CR

Liste du matériel

À - Matériel detravail : ‘ 1

Layonnage :

4 GPS Gammin 62 map Cs + Housse (câble PC inclus en principe)
4 boussoles SUUNTO Kb14

3 clisimètres SUUNTO PM5 en degré

3 double-décamètres

3 câbles de 25 m (corde ou métal de diamètre approx. 0,5 cm)
45 machettes :

45 paires de bottes

45 Imperméables

Comptage :
e 15galons circonférenciels it
«3 câbles de 12,5 m (corde ou métal de diamètre approx. 0,5 cm)

Pour une période, un certain nombre de matériel périssable.doit être renouvelé :
1 boîte de limes triangulaires
- 3 pots de 5kg de peinture rouge
- 2 boîtes de craies à bois

B - Matériel de campage

9 bidons de 20L (eau)

1 bidon de 20L (pétrole)

8 bâches de 4m sur 6m

Matelas mousse (selon le nombre des ouvriers)
Moustiquaires (selon le nombre des ouvriers)
10 lampes pétrole ‘ ES
2 marmites alu grand format

2 marmites alu petit format

2 assiettes colalu petit format

2 louches

2 couteaux de cuisine

47 assiettes creuses

47 assiettes plates

47 cuillères

47 gobelets
HEFCP -AGDRF

ASSIETTE DE COUPE
PROVISOIRE
STBC PEA 189

8 2 2Km

Echelle 1:200 009

Légende
+ Points de rmpère
À | Limite de l'ecp

